El Juez Presidente Señob del Tobo,
emitió la opinión del tribunal.
El 18 de julio último se celebraron las vistas de estos re-cursos. Informaron los abogados de los acusados y el fiscal. Siguiendo la práctica establecida, después de un ligero cambio de impresiones, pasaron los autos a un juez para su estudio y presentación de memorandums. Estos fueron so-metidos y una larga e intensa discusión tuvo lugar en el seno de la corte manifestándose diversos criterios en la aprecia-ción de las varias cuestiones envueltas y en la manera de resolverlas. En algo se coincidió siempre no ya desde el comienzo de la discusión definitiva, sino desde el momento mismo de la vista, a saber: en- que el juicio se babía cele-brado con una rapidez inusitada. Finalmente, cuando ya no existía tiempo material para escribir una opinión, cuatro -de los jueces estuvieron conformes en que las sentencias de-bían ser revocadas ordenándose la celebración de un nuevo Juicio y en tal virtud se dictaron las sentencias que constan archivadas, encomendándose al Juez Presidente que prepa-rara dentro del término más breve posible la opinión de la corte.
Carlos Arrocho y Jacinto Clemente fueron acusados de haber violado y asesinado la niña Guillermina Rodríguez el día 20 de febrero de 1924.
Al comenzar el juicio, ocurrió lo que sigue:
“Sr. Tizol: Siento molestar a la corte, pero quiero insistir en cuanto a la fecha de la celebración del juicio y vamos a someter la siguiente moción: Comparecen en el caso arriba titulado los acusa-dos representados por sus respectivos abogados y respetuosamente alegan: Que a pesar de las objeciones de los abogados que suscri-ben fue señalada la vista de este caso .para hoy día 18 de marzo me-*659diando solamente seis días de intervalo desde el día 11 del corriente en que fué contestada la acusación. Que dado el gran número de testigos de cargo que aparecen en la acusación; y dado el corto tiempo de que los abogados.ban podido disponer para sns investiga-ciones y. orientación respecto a la prueba de cargo, y dada la mani-fiesta hostilidad que en todas sus investigaciones ban encontrado, no ha sido posible preparar la defensa de este caso para asegurar los derechos sustanciales de los acusados. Por tanto, suplicamos a la Corte se sirva posponer la celebración de este juicio a fin de tener tiempo suficiente para garantizar como es debido los derechos de los acusados en un caso como el presente que reviste la mayor gravedad dentro de nuestro Código Penal.
“En el acto de- la argumentación de dicha moción, la corte llamó la atención al Sr. Tizol para que limitase el tiempo de su discusión por entender que esta cuestión había sido levantada con anterioridad y que había tenido ante sí y ponderado todas las razones a favor y en contra de la misma, de lo cual protestó dicho abogado por enten-der que se trataba de un delito grave y que debía dársele la mayor liberalidad posible.
“El-Fiscal se opuso a que se considerara dicha moción por en-tender que esta cuestión había sido discutida y resuelta por la corte, y por entender que esta cuestión debió haberse hecho en otro mo-mento y no en el momento en que iban'a entrar en juicio.
“La corte declaró sin lugar la moción de suspensión, y la defensa tomó excepción, manifestando su deseo de fundamentarla. La corte le advirtió que no era necesario fundamentar la excepción, sino que bastaba simplemente con consignarla, y la defensa tomó excepción de esta resolución.”
Solicitó entonces Arrocho que se le juzgara separada-mente y la corte accedió.
Se procedió a la constitución del jurado y—
“Durante el acto de las recusaciones la defensa recusó motivada-mente al señor Manuel Colón por entender que dicho Sr. había for-mado opinión del caso. La corte denegó dicha recusación pues a preguntas de la corte dicho jurado manifestó no te'ner formada una opinión arraigada y firme del caso y de poder rendir un veredicto justo e imparcial de acuerdo con la prueba presentada.
La .defensa tomó excepción de la resolución de la corte.
“La misma cuestión fué levantada en cuanto al jurado Sr. Fran*660cisco Lavandera. La corte negó la recusación por el mismo funda-mento que el anterior, y la defensa tomó excepción.
“El mismo incidente se levantó en cuanto al jurado Sr. Augusto Búbonis. La corte negó dicha recusación por el mismo fundamento ■ que el anterior, y la defensa tomó excepción.
“La misma cuestión fue levantada en cuanto al jurado Sr. Manuel Román. La corte negó la recusación por el mismo fundamento que el anterior, y la defensa tomó excepción.”
Practicada la prueba el Jurado declaró culpable .al acu-sado y el 28 de marzo la corte lo condenó a sufrir la última pena.
Al día siguiente se llamó el caso de Clemente para jui-cio y ocurrió lo que sigue:
“(Def.) — A reserva de reproducirla por escrito oportunamente,, y pidiendo perdón a la corte por la insistencia, me voy a permitir reproducir la moción de suspensión del caso, a nombre del acusado. Comparece el acusado en este caso y por conducto de su abogado que habla, respetuosamente expone a la corte: Que en este caso fueron acusados simultáneamente Carlos Arrocho y Jacinto Clemente de un delito de asesinato en primer grado. Que a petición de una parte, cuando fue señalado el juicio para el día de ayer, es decir, a petición del representante de Carlos Arrocho, y sin que esta parte pudiera evitarlo por ser un derecho ministrial, solicitó que el juicio' fuera separado. El juicio se celebró en el día de ayer y el jurado dió determinado veredicto. Con este motivo, entiende esta represen-tación, que además de las razones que anteriormente alegó para la suspensión del caso, existen otras razones nuevas que hacen y le obli-gan a insistir con la corte para dicha suspensión. Las razones son las siguientes: Para este juicio contra Jacinto Clemente y Carlos Arrocho, fueron citados determinado número de jurados, ochenta de ellos comparecieron en el día de ayer antes de empezar el juicio de Arrocho; constituido el jurado que iba a conocer del caso de Arro-cho, el juez ordenó que el resto de los jurados permaneciera en el día aquí, pendientes de la terminación del caso de Arrocho para formar parte en el caso que se va a celebrar hoy contra Clemente. Con este motivo la corte verá que la mayor parte de los jurados que han de formar parte en el caso de Clemente, han estado presentes en la celebración del ‘ caso de Arrocho, y han tenido oportunidad bastante para apercibirse de la prueba de aquel caso que está per-fectamente ligada con la que va a ser traída en el caso de Clemente. *661La presencia de estos jurados en la corte y el interés que este caso La despertado en la comunidad, Lace creer a esta parte, respetuosa-mente, que el veredicto dado en la noche de ayer, es general y es conocido por el resto de los jurados, y cree que este veredicto, in-dudablemente, La de ejercer una gran influencia en contra de los derechos sustanciales del acusado. Entiende esta parte, que esta corte tiene un término regular establecido de juicios, y que ese tér-mino no sería interrumpido con motivo de la suspensión de este caso, pues para hoy está señalado otro caso, y creo que tratándose de un caso tan grave como éste, debe concedérsele al acusado el derecho de que este juicio pueda verse fuera no solamente de la presión que existe en la opinión pública, sino fuera de la presión legal que pu-diera existir en estos jurados si se celebrara seguida después de ha-berse celebrado el caso de Arrocho, en que ha venido un veredicto conocido por todo el mundo. Además entiende esta parte que el fiscal va a usar por sorpresa prueba que no está puesta en la lista del Gran Jurado, de los testigos que comparecieron ante el Gran Ju-rado, de cuya prueba no ha tenido tiempo la defensa para prepa-rarse, para contrarrestarla. En caso de que vaya a ser presentada, solicito que además de las razones expuestas, lo suspenda para te-ner tiempo suficiente para contrarrestar la prueba del testigo Pedro Rodríguez, caso de que este testigo sea presentado, porque no vino ante el Gran Jurado.
“(J.)- — La corte desea hacer constar que ayer, después de consti-tuido el jurado, excusó a todos los demás miembros que habían sido convocados, y los excusó para hoy a las nueve de la mañana. No los dejó pendientes hasta la terminación de aquel caso, sino hasta •esta mañana.
“(Def.) — No tiene nada de particular que debido al maremag-num del día de ayer, olvidara algo. Tengo la seguridad que hasta por la noche no fueron excusados hasta por la mañana.
“(J.) — Tengo la seguridad que fueron excusados hasta hoy por la mañana. Quiero oir al fiscal.
“(Fís.) — Para oponerme a la suspensión del caso de Jacinto Cle-mente, en primer lugar, porque carece de fundamento esta alegación y carece en absoluto de razones para esta suspensión. Primero, por-que el juicio contra Jacinto Clemente y Carlos Arrocho, fué seña-lado conjuntamente para el día de ayer.' Por moción presentada por uno de los acusados, se separaron los juicios, y solicitó el abo-gado de Arrocho, que éste se viera primero, y la corte así lo ordenó, manifestando que el juicio del otro se vería a continuación. De *662modo que ambos casos estaban señalados para ayer, a no ser por dicha moción. Pero la moción de separación de vista, a la que en-tiende el fiscal, tenía derecho el acusado, hizo que se dividiera el caso en dos, celebrándose la primera parte, la que concernía a Arro-eho, para celebrar inmediatamente después la de Jacinto Clemente. Respecto al hecho de que los jurados que asistieron o fueron cita-dos para el juicio conjunto, no hayan sido excusados por la corte hasta después de verse toda la prueba, es un hecho que carece de fundamento, puesto que tan pronto se constituyó el jurado en el caso de Arrocho, la corte excusó a los demás para que comparecieran en el día de hoy, a las nueve de la mañana; para el conocimiento general de la corte, los jurados que no entendieron en el caso de Arro-cho, no estaban presentes en la corte, porque estaban excusados hasta hoy. Respecto al hecho de que el veredicto rendido en el caso contra Carlos Arrocho, pudiera tener ninguna clase de- influen-cia en el jurado, porque entiende la defensa que es un veredicto co-nocido por el jurado, ese veredicto no solamente será conocido por el jurado, sino por todo el país. Tan pronto se haya publicado el conocimiento que pudiera tener cualquiera de esos jurados, en el día de hoy, con mucha más razón lo tendrá en otra fecha posterior, porque habrá más tiempo para que esta noticia se publique. No los jurados de San Juan, sino de la Isla, tendrán conocimiento de esto. Con respecto a la creencia de que tengo prueba que se va a presen-tar, esto no lo debe tomar en consideración la corte, porque eso son avances de opinión que no tiene ninguna razón el compañero para hacerlas: puedo o nó presentar esa prueba. Es un avance de opi-nión que no puede sentar ningún principio para que la corte se base para conceder la suspensión. Por tanto, entiendo que este caso está perfectamente señalado para hoy, señalado dentro de ley, y no hay ninguna razón legal para ser transferido para otro día.
“ (J.) — La corte declara sin lugar la moción.
“(Def.) — Tomo excepción.”
Cuando el fiscal presentó al testigo Arturo Rodríguez, se insistió en la suspensión así:
“ (Def.) — Señor Juez: Al empezarse este juicio, hice una moción para solicitar la posposición de este caso, y entre una de las razones que ponía yo para esta posposición era que tenía entendido que el fiscal tenía prueba que no figuraba en la lista de testigos que de-clararon ante el Gran Jurado; que para mí era una sorpresa, y nece-sitaba tiempo suficiente para prepararme contra ella. Fui irónica-*663mente criticado por el compañero, pero parece que ba llegado el caso. Estamos en un asesinato en primer grado, ante un testimonio de esta naturaleza, que es lanzado de sorpresa a esta parte, sin fi-gurar en la lista de los testigos, y sin que el acusado tenga oportu-nidad de defenderse de ella a ver si es o no verdad. Someto el caso a su señoría y someto otra vez mi moción de suspensión del juicio.
“ (J.) — La corte tuvo oportunidad de estudiar este asunto y ba llegado a la conclusión de que no tiene motivos para modificar su resolución de que procede oir la declaración de este testigo.
“ (Def.) — Lo que someto a la corte es que mi posición como abo-gado, no estando este testigo en la lista del Gran Jurado, no habién-dosele dado oportunidad a la defensa para conocer y rebatir esta prueba, lo coloca en una indefensión que la corte debe apreciar, y debe hacérsela apreciar al jurado, para que sepa que este testigo no está en dicha lista de testigos, y en estas condiciones y con esas ma-nifestaciones, empiezo a examinar al testigo.”
Con respecto a recusaciones-motivadas de la transcrip-ción aparece lo que sigue:
“Durante el acto de las recusaciones la defensa recusó motiva-damente al señor Guillermo Morales, por entender que un jurado que sostenga que tiene una opinión formada y necesite evidencia para cambiarla, debe ser recusado. La corte denegó dicha recusa-ción pues a preguntas de la corte manifestó dicho jurado no tener una opinión arraigada, de tal naturaleza que le impidiera actuar serena e imparcialmente, cumpliendo su deber y dando un veredicto de acuerdo con la prueba practicada. La defensa tomó excepción; de la’ resolución de la corte.
“La misma cuestión fué levantada en cuanto al jurado Sr. Enrique Ubarri Casal, por entender la defensa que dicho jurado ha-bía estado presente en el juicio seguido contra Carlos Arrocho, ha-biendo oído las declaraciones del médico y del padre de la niña, y necesitar evidencia para cambiar su opinión. La corte negó dicha recusación, pues a preguntas que le hizo sobre si el hecho de haber oído esas declaraciones ha causado en su ánimo alguna impresión de prejuicios, de algún modo que le impidiera dar un veredicto a su favor, si la prueba fuere insuficiente, manifestó dicho .jurado ne-gativamente. La defensa tomó excepción de la resolución de la corte.
“La misma cuestión fué levantada en cuanto al jurado Sr. Víctor Rengel, por entender la defensa que había estado presente en *664«1 día de ayer, oyendo ciertas declaraciones de los testigos, y creer que esto haya podido influir en sn ánimo de algún modo. La corte-denegó dicha recusación por haber manifestado dicho jurado el no tener opinión formada del caso, y poder traer un veredicto justo e imparcial de acuerdo con la prueba practicada. La defensa tomó «excepción de la resolución de la corte-. •
■“En cuanto al jurado Sr. Lavandero, la defensa lo recusó moti-vadamente por el fundamento de que tiene opinión formada y ne-cesita prueba para cambiarla. La corte denegó dicha recusación por manifestar dicho jurado que esa opinión no pesaba en su ánimo. La defensa tomó excepción.”
Se practicó la prueba y el acusado fué también declarado culpable por el Jurado y condenado luego a muerte por la corte.
Ambas sentencias fueron apeladas señalándose varios errores de los cuales sólo examinaremos los que se refieren a la suspensión del juicio y a las recusaciones motivadas de los jurados ’ porque son ellos los que demuestran que no se reconoció a los acusados el derecho al juicio justo e impartial que la ley les garantiza.
Discutiendo el primer error cita el fiscal el caso de El Pueblo v. Fredericks, 106 Cal. 554 (39 P. 944).
Los hechos del caso pueden resumirse así: En la mañana del 23 de marzo de 1894, durante las horas de oficina, William M. Fredericks, al intentar realizar un robo en un banco de ahorros de la ciudad de San Francisco, dió muerte al cajero. Fredericks escapó, pero fué capturado horas después. En marzo 28 se hizo el examen preliminar, en marzo 29 se pre-sentó la acusación y en marzo 30 se celebró la lectura, con-cediéndose al acusado hasta el 2 de abril siguiente para con-testar la acusación. En dicha fecha, habiendo el acusado rehusado contestar, se le anotó la alegación de no culpable y el juicio fué señalado para y celebrado el día 5 de abril no obstante las reiteradas peticiones de suspensión del acu-sado.
Y sostiene el fiscal que dicho caso es más fuerte que los que estamos considerando y que eso no obstante la Corte *665Suprema de California decidió “que el mero hecho de fijar el día del juicio tan cerca al día de la lectura' de la acusa-ción, no establece ipso facto suficiente motivo para la revo-cación de la sentencia.”
Es verdad que la Corte Suprema llegó a la anterior re-solución, pero véase el lenguaje usado por la misma:
“Aunque el período de tiempo, a saber, tres días intermedios entre la lectura de la acusación y el comienzo del juicio del acusado puede ser un tiempo amplió en algunos países europeos para traer a juicio, condenar y decapitar media docena de criminales, no obs-tante en este país, donde los tribunales judiciales están organizados bajo un sistema diferente y donde las personas acusadas de críme-nes tienen más derechos bajo nuestra ley, creemos que al acusado pudo bien habérsele concedido diez, veinte o quizás treinta días para preparar su defensa. En vista de la enormidad de la acusación que pesa sobre él; en vista del clamor público que le perseguía; en vista de su pobreza y de su falta de amistades, el Gobierno bien pudo haberse .prestado a concederle tal suspensión para que tuviese oportunidad de preparar su defensa, no importa lo débil que ésta hubiese sido. El Gobierno nada hubiese perdido con ésto y se hu-biese hecho justicia siempre. Aunque el Gobierno debe administrar justicia a los infractores de la ley con no tardía mano, no obstante es inferior a su dignidad el actuar con demasiada festinación a ins-tancias del clamor público o por otra causa.”
Que la política seguida por la Corte Suprema de California al limitarse a censurar sin revocar no ha dado el re-sultado apetecido, puede verse por lo menos en este caso en que se invoca la decisión para escudar un procedimiento igual al censurado.
En cuanto a que el caso sea más fuerte, diremos que lo es si se toma en consideración que allí se fijaron tres días y aquí se concedieron seis y siete, pero las circunstancias del- crimen convierten estos casos en más fuertes que el de California, ya que el de California se cometió en un banco, en horas de oficina, en presencia de testigos.
En el capítulo que trata de los derechos del acusado, re-sumiendo la jurisprudencia dice Ruling Case Law:
*666“La justicia exige y es además la regla general que a una persona acusada de un delito debe dársele un tiempo razonable para preparar su defensa; pues si la regla fuera otra, el derecho del acusado a un juicio justo e imparcial sería a menudo destruido. Desde luego la regla es la misma cuando la representación del acu-sado es nombrada por la corte, y ello sin obligación de hacer demos-tración alguna en cuanto a testigos y a lo que se espera probar con ellos. Qué cantidad de tiempo es razonable es generalmente una cuestión que descansa en la discreción de la corte, y el ejercicio de su discreción es revisable en apelación.” 8 R.C.L. 67.
El texto de Ruling Oase Law se apoya en muchas deci-siones. Nos limitaremos a citar en extenso la de la Corte Suprema de Lousiana, en el caso de State v. Collins 104 La. 629, (29 So. 180) 81 A. S. R. 150. El juez Blanchard, hablando por la corte, se expresó así:
“Aunque el celo desplegado por nuestro ilustrado compañero de la corte de distrito en la pronta vindicación y cumplimiento de la ley es digno de elogio, sin embargo estamos obligados a sostener que en este caso él llevó las cosas demasiado lejos. Y no estamos de acuerdo con su resolución denegando la suspensión solicitada.
‘ ‘ Este era un caso de pena capital. La vida d.e un ser humano estaba en la balanza y por el momento estaba protegida por la pre-sunción de inocencia. Gran deliberación, una ausencia absoluta de precipitación, debió haber caracterizado cada actuación de la corte hasta el momento de la condena.' ‘La ley camina con pie de plomo, pero da con mano de hierro’, es una máxima preñada de significado obvio. En este caso echó a un lado el ‘pie de plomo’ pero dió con mano de hierro.
“ No • es improbable que la anterioy tentativa de linchamiento y la aprensión de los funcionarios de la ley respecto a una segunda tentativa en caso de demora en traer al acusado a juicio, puedan haber influido en la situación en contra de él y ocasionado la inde-bida premura que es motivo de queja.
“Pero a esto no puede dársele el alcance de justificar una separa-ción de la regla de calmosa deliberación. El derecho ‘a estar asis-tido por abogado’ es uno conferido por la constitución misma. Un tiempo razonable para preparar su defensa debió haber sido conce-dido a los abogados que a requerimiento de la corte habían asumido su responsabilidad. Sólo en esta forma podía su asistencia ser efec-tiva. Su labor era una que habían de desempeñar sin recompensa. *667Ellos tenían otros deberes que cumplir con relación a la corte, na-cidos de su contratación para otros casos en que cobrarían honora-rios profesionales- No era de esperarse que echaran esos casos a un lado y se dedicaran exclusivamente a la preparación de la defensa del caso presente en que no recibirían remuneración. Nos parece que no se concedió tiempo suficiente para ambas cosas.
“En el caso de State y. Simpson, 38 La. Ann. 23, que fué un caso por asesinato, la acusación fué radicada en la corte el 5 de oc-tubre. El acusado fué llamado y se le nombró abogado el mismo día, fijándose para el juicio el día 9 del mismo mes. En ese día la defensa pidió una suspensión por el fundamento de que había sido nombrado abogado sólo cuatro días antes y no había tenido tiempo de prepararse para llevar el caso por estar ocupado con multitud de otros asuntos. Manifestó que él creía que había una defensa válida y que se le debía dar un tiempo razonable para prepararla. Hizo una declaración jurada por él mismo sobre las alegaciones de su moción. La suspensión fué negada. Esta corte en apelación sostuvo que ello fué un error, y revocó el veredicto y la sentencia. Al hacerlo así dijimos lo siguiente: ‘ Considerando que el delito de que se trata es el de asesinato, que la acusación había sido radicada en el mismo término de la corte, que el abogado nombrado para la defensa no residía en la parroquia en que la corte celebraba sus sesiones, y no tenía suficiente oportunidad para conferenciar con los testigos, y que la defensa a hacerse exigía larga busca de autorida-des sobre una cuestión intrincada y de gran dificultad, creemos que el juez a quo erró al desestimar la moción.’
“Más adelante en su opinión, la corte, hablando de la garantía constitucional en favor de personas acusadas de delito, de estar asistidas por abogado, dijo: ‘Sería un derecho estéril si al abogado no se le concediera un término razonable para prepararse para la defensa, tiempo para investigar los hechos y examinar la ley apli-cable al caso.’ Y concluyendo su opinión la corte dijo: ‘Una re-visión de todos los autos nos convence que el proceso estuvo .carac-terizado por indebida prisa, apenas compatible con la garantía de un juicio justo e impareial.’
“Es cierto que en ese caso fué el abogado mismo quien juró so-bre lo inadecuado del tiempo de que había dispuesto para preparar la defensa. Aquí la moción de suspensión por el mismo fundamento fué preparada y firmada por el abogado nombrádole al prisionero, pero fué éste quien hizo la declaración jurada sobre la verdad de sus alegaciones. El abogado debió haber hecho esa declaración ju-rada y fué erróneo el no haberlo hecho, pero dentro de las cireuns-*668tancias del caso estamos obligados a sostener que no es un error su-ficientemente grave para justificar el que sostengamos el veredicto por ese solo fundamento.
“En el caso de State v. Brooks, 39 La. Ann. 241, 1 South. 421, el homicidio fué cometido en septiembre 29. Se presentó la acusa- . ción y se llamó al acusado el día 4 de octubre siguiente, y se señaló para su juicio el día 9, cinco días después. Los arreglos finales para proveerle un abogado para su defensa no fueron hechos hasta el día antes al señalado para el juicio. La moción de suspensión fué hecha por el fundamento de falta de tiempo para preparar la defensa. Fúé negada. Esta corte sostuvo -que ello fué un error, insistiendo grandemente en el hecho de que aparecía que el acusado fué convicto al noveno día después de la comisión del delito de que fué acusado, y que la solicitud de suspensión fué hecha al llamarse el caso por primera vez a juicio.
‘ ‘ En el caso de State v. Deschamps, 41 La. .Ann. 1051, 7 South. 133, esta corte revisó la cuestión largamente e hizo acopio de las autoridades sobre la materia. La solicitud de suspensión en ese caso fué hecha bajo el juramento del abogado nombrádole al acu-sado. Había sido nombrado sólo cuarenta y ocho horas antes de ser llamado el caso para juicio. No había tenido tiempo suficiente de preparar la defensa. Suplicó a la benevolencia de la corte que le concediera tiempo para prepararla. Le fué negado. En apela-ción ante esta corte sostuvimos que era error sujeto a revocación: Véanse también State v. Boyd, 37 La. Ann. 781 (1 So. 450); State v. Horn, 34 La. Ann. 100.
“Estas autoridades establecen la regla general de 'que al abogado nombrado para defender a personas acusadas de delito debe conce-dérsele un tiempo razonable para prepararse para el jtiicio, y ello sin estar obligado a hacer demostración alguna en cuanto a testigos o lo que se espera probar con sus declaraciones. También sostienen que lo que sea un término razonable no debe dejarse enteramente a la discreción del juez sino qtoe es revisable en esta corte.
“Bajo las circunstancias de este caso los dos o tres días que trans-currieron entre el nombramiento del abogado y el día del juicio no fueron tiempo suficiente para prepararse para el juicio en un caso de asesinato. El caso debió haber, sido suspendido por lo menos para la segunda semana del término.
“Por las razones consignadas se ordena, adjudica y decreta que el veredicto y la sentencia sean anulados y revocados, y que la causa sea devuelta a la corte a quo para que se proceda de acuerdo con *669la ley. ” State v. Collins, (104 La. 629, 29 So. 180) 81 Am. St. Rep. 152-4. Las itálicas son nuestras.
Pero hay más en estos casos. Dejamos transcrito lo que los autos muestran sobre las recusaciones motivadas. No se ba incluido como debiera haberse hecho, una copia literal de las preguntas y respuestas. Pero lo transcrito ha sido su-ficiente para llevar la firme convicción a uno de los jueces que constituyen la mayoría, el Juez Asociado Sr. Hutchison,, de que se ha violado la ley sobre la materia y para hacer dudar a los otros en el mismo sentido, circunstancia que su-mada a la indefensión en que se dejó a los acusados al no aceederse a la suspensión del juicio, inclinó definitivamente la balanza por la revocación de la sentencia y la concesión de un nuevo juicio.
Se apoya el fiscal para sostener que la corte no erró al negar las recusaciones 'motivadas de que se trata, en el artículo 227, inciso 7, del Código de Enjuiciamiento Criminal (Comp. p. 1029, see. 6259) y en los casos de People v. Roy Wolff, 182 Cal. 728; People v. Edwards, 163 Cal. 752; People v. Brown, 148 Cal. 743, (84 P. 204); People v. Walter Warner, 147 Cal. 546, y People v. Murphy, 146 Cal. 502, (80 P. 709).
Los hechos de los casos citados han sido examinados y revelan situaciones distintas a las surgidas en estos que con-, sideramos. La ley exige que la opinión que la persona haya formado se funde en rumores públicos, manifestaciones de la prensa o en la notoriedad del caso y que el tribunal quede convencido, previa la declaración que bajo juramento o en otra forma preste, que dicha persona está en aptitud de ac-tuar con entera’ imparcialidad y rectitud en el asunto que a ella se haya de someter.
Y aquí algunos de los jurados recusados en el segundo caso formaron su opinión oyendo declaraciones prestadas en el primero y de la manera como se consignan los hechos es dudoso que todos los jurados recusados en uno y otro juicio *670entrarán a juzgar a los acusados en aquel estado de ánimo y con aquella serenidad de juicio que la tradición, la ley y la jurisprudencia exigen de consuno.
Parece propio transcribir lo que dice Bisbop sobre esta materia. Su opinión es muy valiosa para la debida inter-pretación del artículo 227, inciso 7, de nuestro Código de Enjuiciamiento Criminal:
“Esta es la más importante de las causas de incapacidad del presente capítulo, la más delicada, y la que más a menudo se con-sidera. Depende de la ley no escrita de Inglaterra tal como regía cuando este país fué colonizado, de nuestras garantías constitucio-nales sobre el juicio por jurado, y de los algo diversos estatutos y decisiones de los varios Estados, todo en conjunto. Y el resultado es que aunque los principios generales son armónicos, los detalles de doctrina varían algo en nuestros Estados.
“La regla del derecho común tal como existía cuando nuestro país fué colonizado, expresada en el lenguaje de Hawkins, es que está incapacitado aquel jurado que ‘ha declarado de antemano su opinión de que la persona es. culpable, o será ejecutada, o algo pa-recido. ’
“Entre nosotros, como esta doctrina constituía una parte de nuestro derecho común original, nuestras constituciones que garan-tizan el juicio por jurado hacen irrevocable la sustancia de este principio ya por las legislaturas o por los tribunales.
“La razón de esta doctrina, tal como fué expresada por Hawkins, aparece de las anteriores explicaciones de este subtítulo. El jurado debe ser indiferente y no tener prejuicio. Y no está en tales con-diciones quien ya ha formado y declarado su opinión.
“Varias de las opiniones judiciales y algo de la legislación de nuestros varios Estados, aparece sucintamente de la nota.
“Las diferencias que muestra la nota se derivan en parte de origen estatutario y en parte de origen judicial. Es de ayuda tanto en la interpretación de los estatutos como en la orientación hacia el sendero judicial, considerar que: Los jurados son hombres sujetos a las imperfecciones que son comunes a la humanidad. Una abso-luta libertad de prejuicio, perfecta capacidad mental, un entendi-miento purificado que va siempre junto con la prueba y nunca de otro modo: esto y todo lo demás que constituye el armazón mental v moral de un sér perfecto, no tienen existencia en nuestra tierra. La regla del derecho común y nuestras constituciones deben ser in-*671terprétadas a la luz de estos hechos; ellos son su mareo. Por lo tanto la incapacidad por causa de prejuicio, para que pueda prevalecer, debe «star regulada por una norma fijada por la sabiduría practicada. Tratar de formar un jurado imposible, compuesto de hombres perfec-tos, sería simplemente impedir la marcha de las ruedas de la justicia. Además, la opinión es una cosa variable. Sólo una pequeña parte de las opiniones de los mejores hombres se deriva del raciocinio y la in-vestigación. Comenzamos la vida aceptando como verdad, como cosa indubitable, lo que otros nos dicen; y llegamos al fin de la vida casi en la misma forma. En efecto, por necesidad, tan imperfecto es el hombre que tiene que proceder así, o parar sus actividades; pues es imposible para un hombre investigar las cosas lo bastante rápida-mente para ver siempre antes de actuar. Leemos nuestros periódicos matutinos, y aunque sabemos que su contenido es una mezcla de ver-dad y errores, prácticamente aceptamos como verdad todo aquello que no tenemos alguna razón especial para rechazar. Si leemos que un eximen ha sido cometido por el Sr. Jones, formamos en seguida lo que pudiéramos llamar la 'opinión’ de que el Sr. Jones lo cometió. Si después vemos su culpabilidad negada, nuestras mentes retornan a su equilibrio. Y para el derecho, que es una cosa práctica, ningún jurado tiene razonablemente ixna opinión que lo incapacite, a menos que se' adhiera a ella después de venir la negativa. La opinión que en tal forma no se adhiere no debe llamarse tal opinión dentro de la ley que estamos considerando. En cuanto a rumores, el que así forma una opinión adherente derivada de ellos, está, en justa doc-trina, más palpablemente incapacitado para actuar como jurado en el caso que aquel cuya opinión se deriva de la prueba; pues nin-gún hombre justo y capaz actúa en tal forma. Y aún más, por opinión derivada de rumores, que una gran parte de nuestras deci-siones sostienen no incapacita, a menudo quizás se quiere significar la asunción hipotética de que el acusado es culpable si los hechos comprendidos en el rumor son ciertos; y esta clase de prejuicio hi-potético, aunque no es digno de elogio, probablemente no debexna excluir al jurado que para los fines del juicio descartará el prejuicio. Sin embargo, nadie, que después de la negativa y de establecida la controversia se adhiera a su anterior opinión de que el acusado es culpable, cualquiera que sea su fundamento, debe foi’mar parte del jurado que ha de juzgarlo. Ni la creencia de tal jurado de que pxxede rendir un veredicto imparcial, basado solamente en la prueba, debe variar su caso. Un hombre puede creer una mentira de sí mismo, así como de cualquier otra cosa; y no es parte de la natu-*672raleza Rumana que quien Ra formado una opinión concreta, espe-cialmente derivada de rumores, juzgue la cuestión de nuevo e im-parcialmente, lo mismo que quien no la Ra formado. Y este razo-namiento se aplica tanto a la opinión no expresada como a la ex-presada.” II Bishop’s New Criminal Procedure, 700-14.
Tales fueron, expuestos a grandes rasgos, los motivos que tuvo la mayoría de los jueces de esta corte para dictar las sentencias de 2 de agosto.
Existe un clamor justificado en muchas ocasiones contra la dilación en' la administración de la justicia en nuestro país, tanto en las causas criminales como en los pleitos ci-viles. Esta corte se ha visto obligada a decretar el sobre-seimiento de muchas acusaciones por no haberse' sometido a juicio a los acusados dentro del término de ciento veinte días. En manera alguna debe interpretarse la actitud que hemos, asumido, en el sentido de que favorecemos esa dila-ción. Al contrario,.insistimos e insistiremos siempre en que' los jueces y fiscales cumplan con sus deberes hasta el límite y en que se imprima la mayor rapidez a los procedimientos. Pero esa rapidez debe ser compatible con los derechos en-vueltos. La grandeza de nuestras instituciones consiste en que no sólo en la ley sino en la práctica se reconoce su dere-cho al más humilde.
A los acusados en estos casos se les nombró abogados de oficio. La corte impuso sobre esos abogados un deber extra-ordinario. Ellos aceptaron la responsabilidad, pero pidieron tiempo, insistentemente, para cumplirla. ¿A qué tal preci-pitación? ¿Qué hubiera perdido la causa de la justicia con inquirir de los abogados el tiempo que necesitaban y si era razonable concedérselo ? El ambiente de serenidad y firmeza peculiar de las cortes no debe alterarse por repugnante que sea el crimen que se imputa a un acusado, por excitada que se encuentre la opinión pública. La presunción de inocen-cia acompaña al acusado. La corte debe abrirse para él li-bre de prejuicios, en todos sentidos. No son sólo los dere-chos del acusado los que se ventilan: son los derechos de *673la sociedad entera. Un mal precedente, nna violación con-sentida, pasada por alto, tendería a anular el fruto de si-glos enteros de India. La maquinaria del gobierno es po-. derosa, todas las facilidades están a su alcance. Cuando esa maquinaria se enfrenta con un individuo acusado, de un crimen, es el deber de la corte velar porque el combate judicial se entable, conduzca y decida en lo posible sin pre-sión, sin ventajas, sin desigualdades, con absoluta justicia para ambas partes.
No podemos dejar de llamar la atención bacia la con-ducta del fiscal al comenzar el segundo juicio en relación con la declaración del testigo Arturo Eodríguez. Cuando un testigo no es examinado por el Gran Jurado, no es nece-sario que su nombre se incluya en la acusación, pero la dis-posición del legislador mandando que se incluyan todos los testigos conocidos en el momento de formularla está indi-cando cuál es. el espíritu de la ley, y la indicada actuación del fiscal en este caso fué claramente contraria a ese espíritu..
Si los acusados son culpables, si ellos son los autores- del crimen terrible que se les imputa, que sean condenados y sufran la última pena si ella procediere, pero que se les juzgue con todas las garantías que por fortuna existen en nuestro país no como una mera ficción en la ley, sino, como una realidad en la práctica.

Revocadas las sentencias apeladas y ordenado un nuevo juicio.

El Juez Asociado Sr. Wolf disintió.